Citation Nr: 0924058	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-41 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected hairy cell leukemia, effective on May 1, 2004.  

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and December 2006 RO 
rating decisions.  

The Board notes that the February 2004 RO rating decision 
originally denied service connection for hairy cell leukemia; 
however, during the pendency of the appeal the December 2006 
RO rating decision granted service connection and a 100 
disability rating, prior to May 1, 2004, and a noncompensable 
rating beginning on May 1, 2004.   

In addition, the Veteran's representative stated in June 2009 
that not only was the Veteran seeking service connection for 
headaches on a direct basis but he was also seeking service 
connection based on being secondary to his service-connected 
PTSD.  

In the recent case of Robinson v. Mansfield, 21 Vet. App. 545 
(2007) the court cited Roebuck v. Nicholson, 20 Vet. App. 
307, 313 (2006), which held that "although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim."  Therefore, the Board will adjudicate the claim 
both on a direct service connection basis and as secondary 
service connection. 

The matter of service connection for headaches is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  
FINDING OF FACT

The service-connected hairy cell leukemia currently is shown 
to be in remission following treatment with chemotherapy on 
October 14, 2003 and to be manifested by reduced absolute 
blood lymphocyte and lymphocyte levels; the resulting 
disability picture more nearly approximates that of 
symptomatic anemia with finding of weakness, easy 
fatigability and headaches.  


CONCLUSION OF LAW

The criteria for the assignment of an increased, initial 
rating 10 percent for the service-connected hairy cell 
leukoma, in remission have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.117 including Diagnostic Codes7715-7700 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

As indicated, in the matter now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or her representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the Statement of the Case 
(SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in this case.  

With regard to this increased evaluation claim, the Board is 
aware of the Court's recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The Board is aware that the VCAA letter did not provide the 
type of required notification.  However, the VA examinations 
and submitted private records provided information that 
paralleled the relevant diagnostic criteria.  

This medical evidence (as indicated in his representative's 
statements, as the claims file had been reviewed by the 
representative), reflect that a reasonable person could have 
been expected to understand in this case what was needed to 
substantiate the claim.  

Moreover, as the Veteran discussed his service-connected 
disability in terms of relevant symptomatology in recent 
hearing testimony and as he described the functional effects 
of the condition on his everyday life in support of his claim 
during his examinations, the Board is satisfied that he had 
actual knowledge of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the Statement of the Case was 
followed up by a Supplemental Statement of the Case, 
representing VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  Vazquez-Flores, 
slip op. at 9.  

In June 2009, the Veteran's representative asserted that in 
compliance with Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008), the Veteran needed to be notified of all possible 
diagnostic codes that the residuals of his service-connected 
hairy cell leukemia could be rated.  However, the Board notes 
that this is an initial rating claim and the notification 
rules of Vazquez- Flores do not apply.  

The Board finds that any notice errors in light of Vazquez-
Flores are not prejudicial, as the "administrative appellate 
process" has rendered such errors non-prejudicial.  Id. at 
46-47; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007) (for a determination that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair").  

The Board also notes that there is no indication that any 
additional action is needed to comply with the duty to assist 
the Veteran in connection with the claim on appeal.  

The Veteran's post-service VA and private medical records 
have been associated with the claims file.  Neither the 
Veteran nor his representative has identified, and the file 
does not otherwise indicate, that there are any other VA or 
non-VA medical providers having existing records that should 
be obtained before the claims are adjudicated.  The Veteran 
was afforded VA examinations for the purpose of evaluating 
the severity of the hairy cell leukemia.   The Veteran has 
also been afforded an opportunity to testify at a hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected hairy cell leukemia.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 
4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The December 2006 RO rating decision granted service 
connection and assigned a 100 percent rating for hairy cell 
leukemia, effective on November 7, 2003.  The RO the assigned 
a noncompensable rating for the service-connected hairy cell 
leukemia, effective on May 1, 2004 (a date more than 6 months 
after the cessation of chemotherapy)  

The service-connected hairy cell leukemia has been rated 
under 38 C.F.R. § 4.117, Diagnostic Codes 7715 and 7700.  

Under 38 C.F.R. § 4.118 Diagnostic Code 7715 a 100 percent 
disability rating is warranted for Non-Hodgkin's with active 
disease or during a treatment phase warrants a 100 percent 
evaluation.  The 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by VA examination.  If 
there has been no local recurrence or metastasis, then the 
rating shall be based on residuals.  

Accordingly, in compliance with 38 C.F.R. § 4.118 including 
Diagnostic Code 7715, the service-connected hairy cell 
leukoma was appropriately rated as 100 percent disabling up 
to May 1, 2004.  

The Veteran's representative asserts that the November 2007 
VA examination is not appropriate for rating purposes because 
of claimed worsening of his symptoms since then.  When a 
Veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

However, in the alternative, the representative asserts that 
the disability picture more nearly approximates the criteria 
for a 10 percent rating to be assigned under Diagnostic Code 
7700.  

To the extent that the favorable action taken hereinbelow 
complies with this request, any worsening of the service-
connected hairy cell leukemia will likely be initially 
documented by the submission of evidence by the Veteran's own 
treating physician and can addressed as a claim for increase 
without prejudice to the Veteran at that time.  

Currently, under Diagnostic Code 7700, a 10 percent 
evaluation is assignable for anemia with hemoglobin of 10 
mg/100ml or less with findings such as weakness, easy 
fatigability and headaches.  

A 30 percent rating is assignable for anemia with hemoglobin 
of 8gm/100/ml or less with findings such as weakness, easy 
fatigability headaches, lightheadedness or shortness of 
breath.  

In reviewing the clinical record in its entirety, the Board 
finds that the service-connected hairy cell leukemia has been 
in remission following the implementation of chemotherapy in 
October 2003.  

In a recent statement dated in March 2007, a private 
physician noted that the Veteran was in remission but not 
cured.  He was noted to require monitoring for the rest of 
his life, and the physician added that the Veteran might 
experience fatigue, fever, sweats, unexplained weight loss 
and lower abdominal pain.  

The VA examination in November 2007 recorded the Veteran's 
complaints of chronic fatigue, difficulty sleeping and 
sweats.  His weight was stable, and he had no constitutional 
symptoms.  The blood hemoglobin level was 15.1.  The examiner 
found that the service-connected condition was currently in 
remission.  

However, an earlier examination in January 2006 noted that 
blood testing at that time showed low lymphocyte and absolute 
lymphocyte levels.  While the hemoglobin and platelet levels 
were within normal limits and reflected no recurrence of the 
hairy cell leukemia, the Boards finds that the abnormal blood 
study results reflect a residual disability picture that more 
nearly resembles that of symptomatic anemia with related 
findings of as weakness, easy fatigability and headaches.  

Accordingly, the Board finds that an increased rating of 10 
percent for the service-connected hairy cell leukemia is for 
application for the period of the appeal in this case.  


ORDER

An increased, initial rating of 10 percent for the service-
connected hairy cell leukemia is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


REMAND

The Veteran's representative also asserts that the January 
2007 VA neurology examiner did not address any possible nexus 
between the Veteran's headaches and his service but instead 
narrowly limited it to one incident.  

In addition, the VA examiner did not opine if the Veteran's 
headaches were secondary to his service-connected PTSD.   
Therefore, the Board finds that the RO should arrange for the 
Veteran to have a VA examination to determine the nature and 
likely etiology of the Veteran's headaches, to include if 
they are at least likely as not caused or aggravated by the 
service-connected PTSD.  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

In addition, the Veteran's representative stated in June the 
Board finds that the RO should contact the Veteran for 
authorization so they could obtain all of the Veteran's 
relevant VA and private treatment records.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, this remaining issue is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO should obtain all pertinent 
treatment records related to his claimed 
headaches.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the Veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of his claimed 
headaches.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has a current diagnosis of 
headache disorder that at least as likely 
as not is due to a head injury sustained 
during his period of active service.  The 
VA examiner should also state if he has a 
discrete headache disorder that at least 
as likely as not was caused or aggravated 
by the service-connected PTSD.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals










 Department of Veterans Affairs


